Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALL-INORGANIC SOLVENTS FOR ELECTROLYTES

Examiner: Adam Arciero	S.N. 16/921,826	Art Unit: 1727	October 21, 2021

DETAILED ACTION
The Application filed on July 06, 2020 has been received.  Claims 1-20 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Ravdel et al. (US 2004/0091772 A1), Otsuki et al. (US 2005/0153207 A1), Klaehn et al. (US 2015/0340739 A1), and Harrup et al. (US 2012/0088162 A1), do not specifically disclose, teach, or fairly suggest the claimed electrolyte solvent formulation having a phosphoranimine and a cyclic phosphazene; and the electrolyte formulation having the claimed viscosity and vapor pressure. Ravdel et al. teaches of an electrolyte solution comprising a cyclic phosphazene (paragraphs [0010, 0032, 0033]). Otsuki et al. teaches of an electrolyte comprising a phosphoranimine compound (Abstract and paragraphs [0027-0028 and 0094-0095]). Klaehn et al. teaches of an electrolyte solution comprising a phosphoranimine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727